--------------------------------------------------------------------------------

OFFICER NON-QUALIFIED STOCK OPTION AGREEMENT
OF
IRELAND INC.
A Nevada Corporation

THIS AGREEMENT is made between IRELAND INC., a Nevada corporation (hereinafter
referred to as the "Company"), and DAVID Z. STRICKLER, JR. of 10279 Queensbury
Avenue, Las Vegas, NV 89135 (hereinafter referred to as the “Optionee”), an
officer of the Company, effective as of the 24th day of August, 2011 (the “Grant
Date”).

1.          Options Granted. The Company hereby grants the Optionee
non-qualified stock options to purchase an aggregate of Three Hundred Thousand
(300,000) shares of the Company’s Common Stock at the exercise prices per share
set below (the “Exercise Price”) for a term commencing on the vesting dates set
out below (the “Vesting Date”) and expiring at 5:00 pm (Pacific Time) on the
expiration dates set out below (the “Expiration Date”), subject to termination
as set forth herein:

(a)

Options to purchase an aggregate of 150,000 shares of the Corporation’s common
stock vesting on the dates and in the amounts, exercisable at the price of $0.75
per share, and expiring on the dates, each as set out below, subject to the
Compensation Committee of the Company’s Board of Directors, or if there are no
active members of the Compensation Committee, a majority of the Company’s Board
of Directors not including the Optionee, determining that the Optionee has, from
the Grant Date to the respective vesting dates set out below, reasonably
fulfilled his duties and obligations as an officer of the Company, the options
will vest on the following schedule:


Number of Exercise Price Vesting Date Expiration Date Options to Vest Per Share
    25,000 $0.75 The Grant Date June 29, 2016 25,000 $0.75 December 31, 2011
December 30, 2016 25,000 $0.75 June 30, 2012 June 29, 2017 25,000 $0.75 December
31, 2012 December 30, 2017 25,000 $0.75 June 30, 2013 June 30, 2018 25,000 $0.75
December 31, 2013 December 30, 2018


(b)

Options to purchase an aggregate of 75,000 shares of the Corporation’s common
stock at an exercise price of $0.75 per share, vesting on the dates and in the
amounts, and expiring on the dates, each as set out below:


  Number of Options         to Vest Vesting Date   Expiration Date   75,000

The first date after the Grant Date that the closing price for the Corporation’s
common stock (as quoted by the principal market or exchange on which such shares
trades) exceeds $1.50 per share for 20 consecutive trading days.

The date that is 5 years after the vesting date.


(c)

Options to purchase an aggregate of 75,000 shares of the Corporation’s common
stock at an exercise price of $0.75 per share, vesting upon the Board of
Directors determining, by resolution, that the Corporation has, from the Grant
Date, made adequate and sufficient progress on its technical and feasibility
programs for the Corporation’s Columbus Mineral Project, and expiring on the
date that is 5 years after the vesting date.


--------------------------------------------------------------------------------

- 2 -

No option may be exercised unless the option has vested. The vesting of all
options will be cumulative. All options which have not vested will terminate on
the date of termination of the options in accordance with this Agreement.

2.          Method of Exercise. The options may be exercised to the extent they
have vested and become exercisable and not yet been forfeited or terminated by
written notice delivered to the Company at its principal place of business,
stating the number of shares for which the option is being exercised. The notice
must be accompanied by a check or other methods of payment acceptable to the
Plan Administrator for the amount of the purchase price, and comply with all the
requirements of the Company’s 2007 Stock Incentive Plan dated March 27, 2007, a
copy of which has been provided to the Optionee.

3.          Capital Adjustments. The existence of the options shall not affect
in any way the right or power of the Company or its stockholders to: (1) make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company's capital structure or its business; (2) enter into any
merger or consolidation; (3) issue any bonds, debentures, preferred or prior
preference stocks ahead of or affecting the common stock or the rights thereof,
(4) issue any securities convertible into any common stock, (5) issue any
rights, options, or warrants to purchase any common stock, (6) dissolve or
liquidate the Company, (7) sell or transfer all or any part of its assets or
business, or (8) take any other corporate act or proceedings, whether of a
similar character or otherwise.

4.          Adjustments for Reorganizations and Recapitalizations. If there
shall, prior to the exercise of any of the options provided for by this
Agreement, be any stock dividend, stock split, spin-off, combination or exchange
of shares, recapitalization, merger, consolidation, distribution to stockholders
(other than a normal cash dividend) or other change in the Company’s corporate
or capital structure that results in (a) the Company’s outstanding shares of
common stock (or any securities exchanged therefore or received in their place)
being exchanged for a different number or kind of securities of the Company or
any other corporation, or (b) new, different or additional securities of the
Company or of any other corporation being received by the holders of shares of
the Company’s common stock, then there shall automatically be an adjustment in
either the number of shares which may be purchased pursuant hereto, the type of
shares which may be purchased pursuant hereto or the price at which such shares
may be purchased, or any combination thereof, so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby. The Company shall have the sole and exclusive power
to make such adjustments as it considers necessary and desirable.

5.          Transfer of the Options. During the Optionee's lifetime, the options
shall be exercisable only by the Optionee. The options shall not be transferable
by the Optionee other than by the laws of descent and distribution upon the
Optionee's death. In the event of the Optionee's death during the term of this
Agreement, the Optionee's personal representatives may exercise any portion of
the options that remains vested and unexercised at the time of the Optionee's
death, provided that any such exercise must be made, if at all, during the
period within six (6) months after the Optionee's death, and subject to the
option termination date specified in Section 7.

6.          Changes in Control.

(a)

Notwithstanding any other provision in this Agreement to the contrary, all
unvested options outstanding under this Agreement shall immediately vest and
become exercisable upon a Change in Control.

    (b)

“Change in Control” means any of the following events:


--------------------------------------------------------------------------------

- 3 -

  (i)

Approval by the stockholders of the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power of the voting
securities of the Company, the surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;

        (ii)

Approval by the stockholders of the Company of (i) a plan of complete
liquidation or dissolution of the company or (ii) a sale by the Company of all
of its property and assets pursuant to Section 78.565 of the Nevada Revised
Statutes (the “NRS”); or

        (iii)

Any person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) together with its
affiliates, but excluding (i) the Company or any of its subsidiaries; (ii) any
employee benefit plan of the Company or (iii) a corporation or other entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(individually a “Person” and collectively, “Persons”) is or becomes, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the Company’s then
outstanding securities.

7.          Termination of Option.

(a)

The Optionee’s right to exercise any options that have vested and are
exercisable shall terminate on the earliest of the following dates:

      (i)

The Expiration Date;

      (ii)

Subject to subsections (c) and (d) below, the date which is thirty (30) days
from the date on which the Optionee ceases to act as an officer of the Company
or any subsidiary of the Company;

      (iii)

In the event of the termination of the Optionee as an officer of the Company or
any subsidiary of the Company as a result of a breach of the Optionee’s
obligations to the Company or any subsidiary of the Company, or as a result of
any dishonesty, fraud, misconduct, the unauthorized use or disclosure of
confidential information or trade secrets, or conviction or confession of a
crime punishable by law (except minor violations) (each of which being a
termination for “Cause”), the earliest date on which the Optionee is notified by
the Company of such termination; and

      (iv)

The date which is six (6) months from the date of the Optionee’s death or the
date the Optionee is determined by the Company to be unable to perform his or
her duties as an officer of the Company or any subsidiary of the Company as a
result of any mental or physical disability that is expected to result in death
or that is expected to last for a continuous period of twelve (12) months or
more (the “Disability Determination Date”).

      (b)

The Optionee’s right to exercise any options that have not vested and are not
exercisable shall terminate on the earliest of the following dates:

      (i)

The date the Optionee ceases to act as an officer of the Company or any
subsidiary of the Company;


--------------------------------------------------------------------------------

- 4 -

  (ii)

In the case of the termination of the Optionee as an officer of the Company or
any subsidiary of the Company for Cause, on the earliest date on which the
Optionee is notified by the Company of such termination; and

        (iii)

The date of the Optionee’s death or the Disability Determination Date, as
applicable.


(c)

For purposes of this Section 7, the Optionee will be deemed not to have ceased
to act as an officer of the Company or any subsidiary of the Company (the
“Original Position”) if the Optionee continues to act as an employee, officer,
director or consultant of the Company or a subsidiary of the Company in some
other capacity immediately upon ceasing to act in the Original Position.

    (d)

Also notwithstanding the forgoing, if the Optionee dies after he or she ceases
to be an officer of the Company or any subsidiary of the Company for reasons
other than a termination for Cause or for disability in accordance with the
above, the Optionee’s right to exercise any options that have vested and are
exercisable on the date the Optionee ceases to be an officer of the Company or
any subsidiary of the Company shall terminate on the earliest of the Expiration
Date and the date which is six (6) months after the date of death.


8.

Rights as Shareholder. The Optionee will not be deemed to be a holder of any
shares pursuant to the exercise of these options until he or she pays the option
price and a stock certificate is de- livered to him or her for those shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date the stock certificate is delivered.

      9.

Integration with the Company’s 2007 Stock Incentive Plan. All of the terms and
conditions of the Company’s 2007 Stock Incentive Plan, a copy of which has been
provided to the Optionee, are specifically made a part of this Agreement and
shall control with regard to the interpretation or construction of any provision
that is inconsistent herewith. This Agreement will be governed by and construed
in accordance with the laws of the State of Nevada.

      10.

Withholding Taxes. The Optionee authorizes the Company to withhold from any
payments due to the Optionee by the Company, whether pursuant to this Agreement
or otherwise, any amounts required to be withheld and remitted by the Company on
account of any income and employment taxes resulting from this Agreement.

      11.

Miscellaneous.

      (a)

Any notice required or permitted to be given under this Agreement shall be in
writing and may be delivered personally or by fax, or by prepaid registered post
addressed to the parties at such address of which notice may be given by either
of such parties. Any notice shall be deemed to have been received, if personally
delivered or by fax, on the date of delivery, and, if mailed as aforesaid, then
on the fifth business day after and excluding the day of mailing.

      (b)

This Agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the State of Nevada
and the federal laws of the United States applicable therein (but without giving
effect to any conflict of laws rules). The parties agree that the courts of the
State of Nevada shall have jurisdiction to entertain any action or other legal
proceedings based on any provisions of this agreement. Each party attorns to the
jurisdiction of the courts of the State of Nevada.

      (c)

Time shall be of the essence of this agreement and of every part of it and no
extension or variation of this agreement shall operate as a waiver of this
provision.


--------------------------------------------------------------------------------

- 5 -

  (d)

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
24th day of August, 2011.

IRELAND INC.
by its authorized signatory:


/s/ Douglas D.G. Birnie   DOUGLAS D.G. BIRNIE,   CEO & PRESIDENT  

OPTIONEE:

/s/ David Z. Strickler, Jr.   SIGNATURE OF OFFICER           DAVID Z. STRICKLER,
JR.   NAME OF OFFICER       10279 Queensbury Avenue   ADDRESS       Las Vegas,
NV 89135           300,000   NUMBER OF OPTIONS  


--------------------------------------------------------------------------------